IN THE SUPREME COURT OF THE STATE OF DELAWARE

DONALD J. BOYER,                          §
                                          §   No. 510, 2018
    Petitioner Below,                     §
    Appellant,                            §
                                          §
    v.                                    §   Court Below—Superior Court
                                          §   of the State of Delaware
STEVEN WESLEY, et al.,                    §
                                          §   C.A. No. N18M-01-046
    Respondents Below,                    §
    Appellees.                            §

                            Submitted: October 15, 2018
                            Decided:   October 30, 2018

                                     ORDER

         It appears to the Court that, on October 2, 2018, the Senior Court Clerk

 issued a notice to the appellant to show cause why the appeal should not be

 dismissed for his failure to file his notice of appeal in a timely manner. The

 appellant failed to file a response within the ten-day time limit; therefore,

 dismissal of this action is deemed to be unopposed.

         NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme

 Court Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                   BY THE COURT:

                                   /s/ Collins J. Seitz, Jr.
                                          Justice